 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
 8
 9 EVAN CANAHAN,                                  No. 2:17-CV-0086-SAB
10              Plaintiff,
11              v.                                ORDER RE: RESETTING
12 DAVID LEON,                                    TRIAL DATE
13              Defendant.
14        A telephonic scheduling conference was held in this matter on May 25,
15 2021. Mark Choate appeared on behalf of Plaintiff and Dylan Jackson and Jeff
16 Sbaih appeared on behalf of Defendant.
17        At the hearing, the Court discussed the need to set a new trial date due to the
18 Western District of Washington courthouse being closed through June 2021. Thus,
19 the Court asked the parties to submit their unavailable dates so the Court can set a
20 new trial date. This Order memorializes the Court’s oral rulings.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER RE: RESETTING TRIAL DATE # 1
 1       Accordingly, IT IS HEREBY ORDERED:
 2       1.     The bench trial set for June 28, 2021 is STRICKEN.
 3       2.     The pretrial conference set for June 8, 2021, is STRICKEN.
 4       3.     On or before May 27, 2021, the parties shall submit all unavailable
 5 dates for trial from August 1, 2021 to September 5, 2022. The Court will issue an
 6 amended Scheduling Order once the trial date has been reset.
 7       IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order and to provide copies to counsel.
 9       DATED this 25th day of May 2021.
10
11
12                        ___________________________________
                                    Stanley A. Bastian
13                              United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER RE: RESETTING TRIAL DATE # 2
